DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 02/04/2022. Claim 2 is previously cancelled. Claim 18 is newly added. Claims 1, 3-18 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 02/04/2022 with respect to claims 1, 3-18 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
4.   Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1){Patented as US 7908042 B2}, in view of Viquez (US 2018/0198704 A1).

Regarding claim 1, Smith teaches a communication network for an aircraft (avionic network 10) comprising:
	at least one first processing member (LRU1, 20 of Fig. 1 ); and 
	a first switch (S1, 12 of Fig. 1) which is connected to the first processing member (20) (see Fig. 1, 12 is connected with 20) in order to provide data exchange within the first processing member (20) and/or (see Fig. 1; [0019], Each network switch (i.e. S1, 12-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU1, 20-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the first processing member and at least one user terminal remote from the first processing member and connected to the first switch ( “and” option is not considered), 
wherein the first switch (S1, 12 of Fig. 1) observes the content of first information (data) transmitted via first logical communication channels (virtual links-i.e. 1st -[0019]- A network switch use a table to determine the virtual links associated) of the first switch (12) ( [0019], Each network switch (i.e. S1, 12) has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link; [0020], Each network switch(S1) copies all data frames received from the LRU. The network switch places the copied data frames (1st) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 12 observes 1st data frame transmitted via 1st virtual link of the switch 12.)  and
Smith does not teach wherein the first processing member controls said first switch.
However, in an analogous art, Brinkley teaches a communication network for an aircraft (system 10-Fig. 1), comprising:
Wherein first processing member (processor/CPU 40) controls said first switch ([0032], switch 52 is remotely controlled by NSU 41 of processor/CPU 40 either directly 50.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Brinkley and apply them on the teaching of Smith to Eliminate the need for manual intervention to operate switches to provide connectivity between avionics units and provide capability to automatically upload avionics data from aircraft to ground stations, without requiring extensive rewiring and re-design of existing aircraft. (Brinkley; [0073])
Smith- Brinkley does not teach the first processing member being arranged to generate a monitoring instruction comprising an indication of data to be retrieved about the logical channel, and to transmit the monitoring instruction to the first switch, the first switch being arranged to extract the data to be retrieved on the logical channel and to transmit these data to the first processing member.
However, in an analogous art, Viquez teaches the first processing member (controller 112-Fig.1) being arranged to generate a monitoring instruction ( [0027], Fig. 1, pre-processing instructions {112 sends other operation(i.e. monitoring) instructions to switch 102--see [0013] } is generated by controller 112 {via pre-processing instruction creation module 113-see [0013]; Fig.1}.) comprising an indication of data to be retrieved(received) about the logical channel (Virtual network port-[0056]) ( [0030], the pre-processing instructions identify interest of a data packet for use in an operation performed by CPU; wherein the CPU is interested in the port of switch 102 that received the data packet.), and to transmit the monitoring instruction to the first switch(102-Fig. 1) ( [0013], controller 112 sends other operation{i.e. monitoring} instructions to nodes{e.g. 102-Switch} in network 100.) (Hence 112 generates and transmits, a monitoring instruction comprising an indication of data to be received on virtual port of switch 102.), the first switch (102-Fig.1) being arranged to extract the data to be retrieved on the logical channel (virtual network port-[0056]) ( [0030], the port of network switch 102 that received the data packet. Then metadata is extracted {via ASIC 106 of 102} from the data packet. Then [0031], the ASIC 106 of 102 compile the extracted metadata into a data structure.) and to transmit these data (data structure) to the first processing member (controller 112-Fig.1) ([0033], The data structure is sent from node (e.g. Switch 102) of network 100 to controller 112.) (Hence 102 extract metadata from data packet and compile into a data structure, and transmits the data structure to the 112.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Viquez and apply them on the teaching of Smith- Brinkley to provide other devices on the network, interfaced with the network controller to meet customer use cases, such as to achieve a desired throughput, enforce security provisions, or provide another suitable service or functionality (Viquez; [0020]).

Regarding claim 8, Smith further teaches wherein the processor of the first switch is so arranged ( [0018]) as to be able to monitor the content of the first information transmitted via logical communication channels (virtual links) circulating on the first switch(S1, 12) ([0019], Each network switch (i.e. S1, 12) has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link; [0020], Each network switch(S1) copies all data frames received from the LRU. The network switch places the copied data frames (1st) at an Ethernet port based on the bandwidth limits of a virtual link. Hence it is obvious processor able to monitor data transmission via 1st virtual link.).
5.   Claim 18, 3-5, 15, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1) {Patented as US 7908042 B2}, in view of Viquez (US 2018/0198704 A1), further in view of Petrisor (US 2015/0341677 A1).

Regarding claim 18, Smith teaches further comprising:
	at least one second processing member (LRU2, 22 of Fig. 1); and 
	a second switch (S2, 14 of Fig. 1) which is connected to the second processing member (22) (see Fig. 1, 14 is connected with 22)  in order to provide data exchange within the second processing member(22) and/or (see Fig. 1; [0019], Each network switch (i.e. S2, 14-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU2, 22-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the second processing member and at least one user terminal remote from the second processing member and connected to the second switch (“and” option is not considered), with the second switch (S2) observes the content of second information(data) transmitted via second logical communication channels (virtual links—i.e. 2nd -[0019]- A network switch use a table to determine the virtual links associated.) of the second switch (S2)( [0019], Each network switch (i.e. S2, 14) has AFDX ports for receiving data frames(2nd) from a corresponding LRU via a virtual link; [0020], Each network switch(21) copies all data frames received from the LRU. The network switch places the copied data frames (2nd) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 14 observes 2nd data frame transmitted via 2nd virtual link of the switch 14.)
Smith- Brinkley- Viquez does not teach each processing member being associated with a separate avionics element of the aircraft and hosting multiple avionics applications-functions to be executed, such applications-functions being specific to a configuration given to the avionics element associated with the processing member concerned.
However, in an analogous art, Petrisor teaches a communication network for an aircraft (inflight entertainment (IFE) system of aircraft-Fig. 3; [0008]), comprising:
each processing member (LRU 1 & LRU M-309-Fig. 3) being associated with a separate avionics element (301 & 304-Fig. 3) of the aircraft (aircraft equipped with IFE system-[0008]) (See Fig.3; wherein LRU 1, 309 and LRU M, 309 are associated with 301 & 304, respectively; also see [0117]) and hosting multiple avionics applications-functions ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares) to be executed, such applications-functions (softwares) being specific to a configuration ( [0003], LRUs of hardware design configuration have softwares.) given to the avionics element (301 & 304-Fig. 3) associated with the processing member(LRU 309) concerned ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares; Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. 301-[0117]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. 304-[0117]) through second transceiver 504; wherein [0117], Each SN-LRU 301-305 discovers through topology messaging the nearest HE-LRU 309.) (Hence each LRU 1 and LRU M hosting softwares for a configuration given to the associated 301 and 304, respectively.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Petrisor and apply them on the teaching of Smith- Brinkley- Viquez to provide an entertainment system that has improved failure recovery characteristics and reduces the connection components is disclosed (Petrisor; Abstract). 

Regarding claim 3, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
	Smith- Brinkley- Viquez does not teach wherein the first processing member is so configured as to also control the second switch.
	However, in an analogous art, Petrisor teaches Wherein the first processing member (LRU 1, 309-Fig. 3/LRU 500-Fig. 5) is so configured as to also control the second switch ( [0124], LRU 500 includes network management processor 502, which is a managed switch; wherein [0128], SN-LRUs {VDUs 305-see [00118]; wherein each VDU has switch-see [0136]; [0131]} under control of the network management processor. Hence LRU 1 controls 2nd switch of 2nd VDU 305. ),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Petrisor and apply them on the teaching of Smith- Brinkley- Viquez to provide an entertainment system that has improved failure recovery characteristics and reduces the connection components is disclosed (Petrisor; Abstract). 

Regarding claim 4, Smith further teaches wherein the first processing member (LRU1, 20 of Fig. 1) is so arranged as to be directly connected to the first switch (S1, 12 of Fig. 1) and to be connected to the second switch (S2, 14 of Fig. 1) via the first switch (S1, 12 of Fig. 1) (see Fig. 1; wherein LRU 20 is connected to the switch 14 via switch 12.).

Regarding claim 5, Smith further teaches wherein the first switch (S1, 12 of Fig. 1) and the second switch (S2, 14 of Fig. 1) are connected to each other (see Fig. 1; wherein switch 12 and switch 14 is connected.).
Regarding claim 15, Smith teaches a communication network for an aircraft (avionic network 10) comprising:
	at least one first processing member (LRU1, 20 of Fig. 1 );
	a first switch (S1, 12 of Fig. 1) which is connected to the first processing member (20) (see Fig. 1, 12 is connected with 20) in order to provide data exchange within the first processing member (20) and/or (see Fig. 1; [0019], Each network switch (i.e. S1, 12-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU1, 20-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the first processing member and at least one user terminal remote from the first processing member and connected to the first switch ( “and” option is not considered), 
wherein the first switch (S1, 12 of Fig. 1) observes the content of first information (data) transmitted via first logical communication channels (virtual links-i.e. 1st -[0019]- A network switch use a table to determine the virtual links associated) of the first switch (12) ( [0019], Each network switch (i.e. S1, 12) has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link; [0020], Each network switch(S1) copies all data frames received from the LRU. The network switch places the copied data frames (1st) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 12 observes 1st data frame transmitted via 1st virtual link of the switch 12.)  and
	at least one second processing member (LRU2, 22 of Fig. 1); and 
	a second switch (S2, 14 of Fig. 1) which is connected to the second processing member (22) (see Fig. 1, 14 is connected with 22)  in order to provide data exchange within the second processing member(22) and/or (see Fig. 1; [0019], Each network switch (i.e. S2, 14-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU2, 22-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the second processing member and at least one user terminal remote from the second processing member and connected to the second switch (“and” option is not considered), with the second switch (S2) observes the content of second information(data) transmitted via second logical communication channels (virtual links—i.e. 2nd -[0019]- A network switch use a table to determine the virtual links associated.) of the second switch (S2)( [0019], Each network switch (i.e. S2, 14) has AFDX ports for receiving data frames(2nd) from a corresponding LRU via a virtual link; [0020], Each network switch(21) copies all data frames received from the LRU. The network switch places the copied data frames (2nd) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 14 observes 2nd data frame transmitted via 2nd virtual link of the switch 14.)
Smith does not teach wherein the first processing member controls said first switch.
However, in an analogous art, Brinkley teaches a communication network for an aircraft (avionic system 10-Fig. 1), comprising:
Wherein first processing member (processor/CPU 40) controls said first switch ([0032], switch 52 is remotely controlled by NSU 41 of processor/CPU 40 either directly 50.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Brinkley and apply them on the teaching of Smith to Eliminate the need for manual intervention to operate switches to provide connectivity between avionics units and provide capability to automatically upload avionics data from aircraft to ground stations, without requiring extensive rewiring and re-design of existing aircraft. (Brinkley; [0073])
Smith- Brinkley does not teach each processing member being associated with a separate avionics element of the aircraft and hosting multiple avionics applications-functions to be executed, such applications-functions being specific to a configuration given to the avionics element associated with the processing member concerned, wherein at least the first processing member comprises an application-function to be executed which is specific to the first switch observing the content of first information transmitted via first logical communication channels of the first switch.
However, in an analogous art, Petrisor teaches a communication network for an aircraft (inflight entertainment (IFE) system of aircraft-Fig. 3; [0008]), comprising:
each processing member (LRU 1 & LRU M-309-Fig. 3) being associated with a separate avionics element (301 & 304-Fig. 3) of the aircraft (aircraft equipped with IFE system-[0008]) (See Fig.3; wherein LRU 1, 309 and LRU M, 309 are associated with 301 & 304, respectively; also see [0117]) and hosting multiple avionics applications-functions ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares) to be executed, such applications-functions (softwares) being specific to a configuration ( [0003], LRUs of hardware design configuration have softwares.) given to the avionics element (301 & 304-Fig. 3) associated with the processing member(LRU 309) concerned ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares; Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. 301-[0117]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. 304-[0117]) through second transceiver 504; wherein [0117], Each SN-LRU 301-305 discovers through topology messaging the nearest HE-LRU 309.) (Hence each LRU 1 and LRU M hosting softwares for a configuration given to the associated 301 and 304, respectively.),
wherein at least the first processing member (LRU 1, 309-Fig. 3/LRU 500-Fig. 5) comprises an application-function (software) to be executed which is specific to the first switch ([0124], Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. VDU 305 of 312-[0118]--wherein each VDU has switch(i.e. 1st)-see [0136]; [0131]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. VDU 305 of 313-[0118]) through second transceiver 504.) observing the content of first information transmitted via first logical communication (network interface/link 307) channels of the first switch (each VDU has a switch (i.e. 1st)-see [0136]; [0131]) ([0136], VDU includes a network switch having a network interface (i.e. link 307-see [0116]) for transmitting and receiving packets to and from IFE distribution network.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Petrisor and apply them on the teaching of Smith- Brinkley to provide an entertainment system that has improved failure recovery characteristics and reduces the connection components is disclosed (Petrisor; Abstract). 
Smith- Brinkley- Petrisor does not teach the first processing member being arranged to generate a monitoring instruction comprising an indication of data to be retrieved about the logical channel, and to transmit the monitoring instruction to the first switch, the first switch being arranged to extract the data to be retrieved on the logical channel and to transmit these data to the first processing member.
However, in an analogous art, Viquez teaches the first processing member (controller 112-Fig.1) being arranged to generate a monitoring instruction ( [0027], Fig. 1, pre-processing instructions {112 sends other operation(i.e. monitoring) instructions to switch 102--see [0013] } is generated by controller 112 {via pre-processing instruction creation module 113-see [0013]; Fig.1}.) comprising an indication of data to be retrieved(received) about the logical channel (Virtual network port-[0056]) ( [0030], the pre-processing instructions identify interest of a data packet for use in an operation performed by CPU; wherein the CPU is interested in the port of switch 102 that received the data packet.), and to transmit the monitoring instruction to the first switch(102-Fig. 1) ( [0013], controller 112 sends other operation{i.e. monitoring} instructions to nodes{e.g. 102-Switch} in network 100.) (Hence 112 generates and transmits, a monitoring instruction comprising an indication of data to be received on virtual port of switch 102.), the first switch (102-Fig.1) being arranged to extract the data to be retrieved on the logical channel (virtual network port-[0056]) ( [0030], the port of network switch 102 that received the data packet. Then metadata is extracted {via ASIC 106 of 102} from the data packet. Then [0031], the ASIC 106 of 102 compile the extracted metadata into a data structure.) and to transmit these data (data structure) to the first processing member (controller 112-Fig.1) ([0033], The data structure is sent from node (e.g. Switch 102) of network 100 to controller 112.) (Hence 102 extract metadata from data packet and compile into a data structure, and transmits the data structure to the 112.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Viquez and apply them on the teaching of Smith- Brinkley- Petrisor to provide other devices on the network, interfaced with the network controller to meet customer use cases, such as to achieve a desired throughput, enforce security provisions, or provide another suitable service or functionality (Viquez; [0020]).

Regarding claim 16, Smith teaches a communication network for an aircraft (avionic network 10) comprising:
	at least one first processing member (LRU1, 20 of Fig. 1 );
	a first switch (S1, 12 of Fig. 1) which is connected to the first processing member (20) (see Fig. 1, 12 is connected with 20) in order to provide data exchange within the first processing member (20) and/or (see Fig. 1; [0019], Each network switch (i.e. S1, 12-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU1, 20-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the first processing member and at least one user terminal remote from the first processing member and connected to the first switch ( “and” option is not considered), 
wherein the first switch (S1, 12 of Fig. 1) observes the content of first information (data) transmitted via first logical communication channels (virtual links-i.e. 1st -[0019]- A network switch use a table to determine the virtual links associated) of the first switch (12) ( [0019], Each network switch (i.e. S1, 12) has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link; [0020], Each network switch(S1) copies all data frames received from the LRU. The network switch places the copied data frames (1st) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 12 observes 1st data frame transmitted via 1st virtual link of the switch 12.)  and
	at least one second processing member (LRU2, 22 of Fig. 1); and 
	a second switch (S2, 14 of Fig. 1) which is connected to the second processing member (22) (see Fig. 1, 14 is connected with 22)  in order to provide data exchange within the second processing member(22) and/or (see Fig. 1; [0019], Each network switch (i.e. S2, 14-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU2, 22-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the second processing member and at least one user terminal remote from the second processing member and connected to the second switch (“and” option is not considered), with the second switch (S2) observes the content of second information(data) transmitted via second logical communication channels (virtual links—i.e. 2nd -[0019]- A network switch use a table to determine the virtual links associated.) of the second switch (S2)( [0019], Each network switch (i.e. S2, 14) has AFDX ports for receiving data frames(2nd) from a corresponding LRU via a virtual link; [0020], Each network switch(21) copies all data frames received from the LRU. The network switch places the copied data frames (2nd) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 14 observes 2nd data frame transmitted via 2nd virtual link of the switch 14.)
Smith does not teach wherein the first processing member controls said first switch.
However, in an analogous art, Brinkley teaches a communication network for an aircraft (avionic system 10-Fig. 1), comprising:
Wherein first processing member (processor/CPU 40) controls said first switch ([0032], switch 52 is remotely controlled by NSU 41 of processor/CPU 40 either directly 50.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Brinkley and apply them on the teaching of Smith to Eliminate the need for manual intervention to operate switches to provide connectivity between avionics units and provide capability to automatically upload avionics data from aircraft to ground stations, without requiring extensive rewiring and re-design of existing aircraft. (Brinkley; [0073])
Smith- Brinkley does not teach each processing member being associated with a separate avionics element of the aircraft and hosting multiple avionics applications-functions to be executed, such applications-functions being specific to a configuration given to the avionics element associated with the processing member concerned, wherein the first processing member is so configured as to also control the second switch, wherein at least the first processing member comprises a first application-function to be executed which is specific to the first switch observing the content of first information transmitted via first logical communication channels of the first switch and a second application-function to be executed which is specific to the second switch observing the content of second information transmitted via second logical communication channels of the second switch.
However, in an analogous art, Petrisor teaches a communication network for an aircraft (inflight entertainment (IFE) system of aircraft-Fig. 3; [0008]), comprising:
each processing member (LRU 1 & LRU M-309-Fig. 3) being associated with a separate avionics element (301 & 304-Fig. 3) of the aircraft (aircraft equipped with IFE system-[0008]) (See Fig.3; wherein LRU 1, 309 and LRU M, 309 are associated with 301 & 304, respectively; also see [0117]) and hosting multiple avionics applications-functions ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares) to be executed, such applications-functions (softwares) being specific to a configuration ( [0003], LRUs of hardware design configuration have softwares.) given to the avionics element (301 & 304-Fig. 3) associated with the processing member(LRU 309) concerned ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares; Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. 301-[0117]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. 304-[0117]) through second transceiver 504; wherein [0117], Each SN-LRU 301-305 discovers through topology messaging the nearest HE-LRU 309.) (Hence each LRU 1 and LRU M hosting softwares for a configuration given to the associated 301 and 304, respectively.),
Wherein the first processing member (LRU 1, 309-Fig. 3/LRU 500-Fig. 5) is so configured as to also control the second switch ( [0124], LRU 500 includes network management processor 502, which is a managed switch; wherein [0128], SN-LRUs {VDUs 305-see [00118]; wherein each VDU has switch-see [0136]; [0131]} under control of the network management processor. Hence LRU 1 controls 2nd switch of 2nd VDU 305. ),
wherein at least the first processing member (LRU 1, 309-Fig. 3/LRU 500-Fig. 5) comprises a first application-function (software) ([0124], Fig. 5, LRU core 501 of an LRU 500 have softwares (i.e. 1st); ) to be executed which is specific to the first switch ( [0124], Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. VDU 305 of 312-[0118]--wherein each VDU has switch(i.e. 1st)-see [0136]; [0131]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. VDU 305 of 313-[0118]) through second transceiver 504. ) observing the content of first information transmitted via first logical communication channels (network interface/link 307) of the first switch (each VDU has a switch (i.e. 1st)-see [0136]; [0131].) ([0136], VDU includes a network switch having a network interface (i.e. link 307-see [0116]) for transmitting and receiving packets to and from IFE distribution network.) and a second application-function (software)( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares (i.e. 2nd); ) to be executed which is specific to the second switch ( [0124], Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. VDU 305 of 312-[0118]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. VDU 305 of 313-[0118]--wherein each VDU has a switch(i.e. 2nd)-see [0136]; [0131])) through second transceiver 504. ) observing the content of second information transmitted via second logical communication channels (network interface/link 307) of the second switch (wherein each VDU has switch(i.e. 2nd)-see [0136]; [0131]))([0136], VDU includes a network switch having a network interface (i.e. link 307-see [0116]) for transmitting and receiving packets to and from IFE distribution network .) (Hence LRU 1 has 1st and 2nd application specific to the 1st and 2nd switch, respectively, observing the 1st and 2nd info transmitted via the 1st link of the 1st switch and 2nd link of the 2nd switch, respectively.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Petrisor and apply them on the teaching of Smith- Brinkley to provide an entertainment system that has improved failure recovery characteristics and reduces the connection components is disclosed (Petrisor; Abstract). 
Smith- Brinkley- Petrisor does not teach the first processing member being arranged to generate a monitoring instruction comprising an indication of data to be retrieved about the logical channel, and to transmit the monitoring instruction to the first switch, the first switch being arranged to extract the data to be retrieved on the logical channel and to transmit these data to the first processing member.
However, in an analogous art, Viquez teaches the first processing member (controller 112-Fig.1) being arranged to generate a monitoring instruction ( [0027], Fig. 1, pre-processing instructions {112 sends other operation(i.e. monitoring) instructions to switch 102--see [0013] } is generated by controller 112 {via pre-processing instruction creation module 113-see [0013]; Fig.1}.) comprising an indication of data to be retrieved(received) about the logical channel (Virtual network port-[0056]) ( [0030], the pre-processing instructions identify interest of a data packet for use in an operation performed by CPU; wherein the CPU is interested in the port of switch 102 that received the data packet.), and to transmit the monitoring instruction to the first switch(102-Fig. 1) ( [0013], controller 112 sends other operation{i.e. monitoring} instructions to nodes{e.g. 102-Switch} in network 100.) (Hence 112 generates and transmits, a monitoring instruction comprising an indication of data to be received on virtual port of switch 102.), the first switch (102-Fig.1) being arranged to extract the data to be retrieved on the logical channel (virtual network port-[0056]) ( [0030], the port of network switch 102 that received the data packet. Then metadata is extracted {via ASIC 106 of 102} from the data packet. Then [0031], the ASIC 106 of 102 compile the extracted metadata into a data structure.) and to transmit these data (data structure) to the first processing member (controller 112-Fig.1) ([0033], The data structure is sent from node (e.g. Switch 102) of network 100 to controller 112.) (Hence 102 extract metadata from data packet and compile into a data structure, and transmits the data structure to the 112.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Viquez and apply them on the teaching of Smith- Brinkley- Petrisor to provide other devices on the network, interfaced with the network controller to meet customer use cases, such as to achieve a desired throughput, enforce security provisions, or provide another suitable service or functionality (Viquez; [0020]).
6.   Claim 6, 7, 9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1){Patented as US 7908042 B2}, ), in view of Viquez (US 2018/0198704 A1), further in view of Lopez (EP2793431 A1).

Regarding claim 6, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez does not teach wherein the first switch comprises a router for relaying data frames between one or more input port(s) of the first switch and one or more output port(s) of the first switch, a processor that controls the router and a connection unit that connects the router to the control unit, with an internal port of the router being connected to the connection unit.
However, in an analogous art, Lopez teaches wherein the first switch comprises a router (gateway) for relaying data frames between one or more input port(s) (Pi int-Fig. 2) of the first switch and one or more output port(s) (Pi out-Fig. 2) of the first switch ( [0041]; [0073]; relaying traffic between switch and gateway; [0033], wherein switch receives a frame on one of its input ports and the output port (s) on which (s) it must be transmitted), a processor (control module) that controls the router and a connection unit (network interface 150)that connects  the router to the control unit ( [0018]; [0041]), with an internal port of the router being connected to the connection unit(network interface)( [0052]; [0041]; Hence router connected with the control module(that controls application) via network interface.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lopez and apply them on the teaching of Smith- Brinkley- Viquez to provide avionics telecommunications systems and more particularly AFDX (Avionics Full DupleX) type avionics networks. (Lopez; [0001])

Regarding claim 7, Smith further teaches wherein the processor of the first switch observes the content of the first information (data) ( [0019], Each network switch (i.e. S1, 12){has processor-[0018]} has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link.).

Regarding claim 9, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch  and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez does not teach wherein the processor of the first switch is so arranged as to be able to equally monitor both the content of the first information transmitted via one single first logical channel and the content of the first information transmitted via several logical channels.
However, in an analogous art, Lopez teaches wherein the processor of the first switch is so arranged ( [0016]; [0018]) as to be able to equally monitor both the content of the first information transmitted via one single first logical channel ([0033]; [0015]) and the content of the first information transmitted via several first logical channels([0026]; [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lopez and apply them on the teaching of Smith- Brinkley- Viquez to provide avionics telecommunications systems and more particularly AFDX (Avionics Full DupleX) type avionics networks. (Lopez; [0001])

Regarding claim 10, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez does not teach wherein the processor of the first switch is so arranged as to be able to reconfigure logical communication channels circulating on the first switch.
However, in an analogous art, Lopez teaches wherein the processor of the first switch is so arranged ( [0016]; [0018]) as to be able to reconfigure logical communication channels (new virtual links) circulating on the first switch (Fig. 2 )( [0017];[0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lopez and apply them on the teaching of Smith- Brinkley- Viquez to provide avionics telecommunications systems and more particularly AFDX (Avionics Full DupleX) type avionics networks. (Lopez; [0001])
Regarding claim 11, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez does not teach wherein the processor of the first switch is so arranged are so arranged as to be able to equally reconfigure one single first logical channel at a time and several first logical channels at a time.
 However, in an analogous art, Lopez teaches wherein the processor of the first switch is so arranged are so arranged ( [0016]; [0018]) as to be able to equally reconfigure one single first logical channel at a time and several first logical channels (logical links) at a time ([0017];[0015].)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lopez and apply them on the teaching of Smith- Brinkley- Viquez to provide avionics telecommunications systems and more particularly AFDX (Avionics Full DupleX) type avionics networks. (Lopez; [0001])

Regarding claim 13, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez does not teach wherein the processor of the first switch is so arranged as to be able to also reconfigure input ports and/or output ports of the first switch.
However, in an analogous art, Lopez teaches wherein the processor (control module) of the first switch is are so arranged ( [0016]; [0018]) as to be able to also reconfigure input ports ([0033]; [0015], reconfigure wrong input ports of switch of Fig. 2.) and/or output ports of the first switch .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lopez and apply them on the teaching of Smith- Brinkley- Viquez to provide avionics telecommunications systems and more particularly AFDX (Avionics Full DupleX) type avionics networks. (Lopez; [0001])

7.   Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1){Patented as US 7908042 B2}, in view of Viquez (US 2018/0198704 A1), in view of Lopez (EP2793431 A1),further in view of Singh (US 2011/0191223 A1).

Regarding claim 12, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
Smith- Brinkley- Viquez - Lopez does not teach wherein the processor of the first switch is so arranged that a configuration change of a first logical channel can relate at the same time to the modification of one or more parameter(s) of the first logical channel and/or the addition or the removal of the first logical channel to/from the communication network.
However, in an analogous art, Singh teaches wherein the processor (control module) of the first switch is so arranged that a configuration change of a first logical channel can relate at the same time to the modification of one or more parameter(s) of the first logical channel and/or the addition or the removal of the logical channel to/from the communication network ([0053]; [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Singh and apply them on the teaching of Smith- Brinkley- Viquez- Lopez to provide resource optimization and hence cost optimization, achieved for all the customers and the different players (Singh; [0001]).

8.   Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1){Patented as US 7908042 B2}, in view of Viquez (US 2018/0198704 A1), further in view of Carocari (US 2008/0238759 A1).

Regarding claim 14, Smith teaches a communication network for an aircraft comprising 1st processing member is connected with 1st switch and 2nd processing member is connected with 2nd switch and provide data exchanges.
	Smith- Brinkley- Viquez does not teach wherein the first switch is connected to the first processing member in order to provide data exchange at least between the first processing member and at least one user terminal, and the second switch is connected to the second processing member in order to provide data exchange at least between the second processing member and at least one user terminal.
	However, in an analogous art, Carocari teaches Wherein the first switch (1st switch 138-Fig. 4) is connected to the first processing member (1st LRU 132-Fig. 4) in order to provide data exchange at least between the first processing member (1st LRU 132-Fig. 4) and at least one user terminal (user)( [0020]; [0022]; Fig. 4), and
	the second switch (2nd switch 142-Fig. 4) is connected to the second processing member (2nd LRU 134-Fig. 4) in order to provide data exchange at least between the second processing member (2nd LRU 134-Fig. 4) and at least one user terminal (user)([0020]; [0022]; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Carocari and apply them on the teaching of Smith- Brinkley- Viquez to minimize the combined weight and cost of the systems (Carocari; [0001]; [0002]).

9.   Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0215568 A1) in view of Brinkley (US 2007/0027589 A1) {Patented as US 7908042 B2}, in view of Petrisor (US 2015/0341677 A1), further in view of Ball (US 9898380 B1), further in view of Viquez (US 2018/0198704 A1).

Regarding claim 17, Smith teaches a communication network for an aircraft (avionic network 10) comprising:
	at least one first processing member (LRU1, 20 of Fig. 1 );
	a first switch (S1, 12 of Fig. 1) which is connected to the first processing member (20) (see Fig. 1, 12 is connected with 20) in order to provide data exchange within the first processing member (20) and/or (see Fig. 1; [0019], Each network switch (i.e. S1, 12-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU1, 20-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the first processing member and at least one user terminal remote from the first processing member and connected to the first switch ( “and” option is not considered), 
wherein the first switch (S1, 12 of Fig. 1) observes the content of first information (data) transmitted via first logical communication channels (virtual links-i.e. 1st -[0019]- A network switch use a table to determine the virtual links associated) of the first switch (12) ( [0019], Each network switch (i.e. S1, 12) has AFDX ports for receiving data frames(1st) from a corresponding LRU via a virtual link; [0020], Each network switch(S1) copies all data frames received from the LRU. The network switch places the copied data frames (1st) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 12 observes 1st data frame transmitted via 1st virtual link of the switch 12.)  and
	at least one second processing member (LRU2, 22 of Fig. 1); and 
	a second switch (S2, 14 of Fig. 1) which is connected to the second processing member (22) (see Fig. 1, 14 is connected with 22)  in order to provide data exchange within the second processing member(22) and/or (see Fig. 1; [0019], Each network switch (i.e. S2, 14-see [0020]) has one or more AFDX ports for receiving data frames from a corresponding LRU (i.e. LRU2, 22-see [0020] ); wherein [0020], the network switch performs frame reception and frame transmission associated with transmission along the Ethernet network.) between the second processing member and at least one user terminal remote from the second processing member and connected to the second switch (“and” option is not considered), with the second switch (S2) observes the content of second information(data) transmitted via second logical communication channels (virtual links—i.e. 2nd -[0019]- A network switch use a table to determine the virtual links associated.) of the second switch (S2)( [0019], Each network switch (i.e. S2, 14) has AFDX ports for receiving data frames(2nd) from a corresponding LRU via a virtual link; [0020], Each network switch(21) copies all data frames received from the LRU. The network switch places the copied data frames (2nd) at an Ethernet port based on the bandwidth limits of a virtual link for retrieval by the monitor unit 28. Hence switch 14 observes 2nd data frame transmitted via 2nd virtual link of the switch 14.)
Smith does not teach wherein the first processing member controls said first switch.
However, in an analogous art, Brinkley teaches a communication network for an aircraft (avionic system 10-Fig. 1), comprising:
Wherein first processing member (processor/CPU 40) controls said first switch ([0032], switch 52 is remotely controlled by NSU 41 of processor/CPU 40 either directly 50.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Brinkley and apply them on the teaching of Smith to Eliminate the need for manual intervention to operate switches to provide connectivity between avionics units and provide capability to automatically upload avionics data from aircraft to ground stations, without requiring extensive rewiring and re-design of existing aircraft. (Brinkley; [0073])
Smith- Brinkley does not teach each processing member being associated with a separate avionics element of the aircraft and hosting multiple avionics applications-functions to be executed, such applications-functions being specific to a configuration given to the avionics element associated with the processing member concerned, wherein the first processing member is so configured as to also control the second switch, 
However, in an analogous art, Petrisor teaches a communication network for an aircraft (inflight entertainment (IFE) system of aircraft-Fig. 3; [0008]), comprising:
each processing member (LRU 1 & LRU M-309-Fig. 3) being associated with a separate avionics element (301 & 304-Fig. 3) of the aircraft (aircraft equipped with IFE system-[0008]) (See Fig.3; wherein LRU 1, 309 and LRU M, 309 are associated with 301 & 304, respectively; also see [0117]) and hosting multiple avionics applications-functions ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares) to be executed, such applications-functions (softwares) being specific to a configuration ( [0003], LRUs of hardware design configuration have softwares.) given to the avionics element (301 & 304-Fig. 3) associated with the processing member(LRU 309) concerned ( [0124], Fig. 5, LRU core 501 of an LRU 500 have softwares; Processor 502 provides LRU core 501 network access to an upstream HE-LRU/SN-LRU (i.e. 301-[0117]) through first transceiver 503 or to a downstream HE-LRU/SN-LRU(i.e. 304-[0117]) through second transceiver 504; wherein [0117], Each SN-LRU 301-305 discovers through topology messaging the nearest HE-LRU 309.) (Hence each LRU 1 and LRU M hosting softwares for a configuration given to the associated 301 and 304, respectively.),
Wherein the first processing member (LRU 1, 309-Fig. 3/LRU 500-Fig. 5) is so configured as to also control the second switch ( [0124], LRU 500 includes network management processor 502, which is a managed switch; wherein [0128], SN-LRUs {VDUs 305-see [00118]; wherein each VDU has switch-see [0136]; [0131]} under control of the network management processor. Hence LRU 1 controls 2nd switch of 2nd VDU 305. ),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Petrisor and apply them on the teaching of Smith- Brinkley to provide an entertainment system that has improved failure recovery characteristics and reduces the connection components is disclosed (Petrisor; Abstract). 
	Smith- Brinkley- Petrisor does not teach wherein the first processing member is so arranged as to be directly connected to the first switch via a router of this first switch and to be connected to the second switch via said first switch router and also router of the second switch.
	However, in an analogous art, Ball teaches Where the first processing member(LRU 506-top one-Fig. 6) is so arranged as to be directly connected to the first switch via a router of this first switch(router/switch-top one-Fig. 6-Col 7, line 35-37) and to be connected to the second switch via said first switch router and also router of the second switch (router/switch-middle one-Fig. 6-Col 7, line 35-37) (see Fig. 6, wherein top LRU 506 is directly connected to the 1st switch/1st router and connected to the 2nd switch/2nd router via 1st switch router and 2nd switch router.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ball and apply them on the teaching of Smith- Brinkley- Petrisor to provide System for automatically verifying wiring such as unidirectional wiring and a network wiring, and configuration of an aircraft. Various types of wiring faults may be detected effectively and efficiently (Ball; Abstract).
Smith- Brinkley- Petrisor-Ball does not teach the first processing member being arranged to generate a monitoring instruction comprising an indication of data to be retrieved about the logical channel, and to transmit the monitoring instruction to the first switch, the first switch being arranged to extract the data to be retrieved on the logical channel and to transmit these data to the first processing member.
However, in an analogous art, Viquez teaches the first processing member (controller 112-Fig.1) being arranged to generate a monitoring instruction ( [0027], Fig. 1, pre-processing instructions {112 sends other operation(i.e. monitoring) instructions to switch 102--see [0013] } is generated by controller 112 {via pre-processing instruction creation module 113-see [0013]; Fig.1}.) comprising an indication of data to be retrieved(received) about the logical channel (Virtual network port-[0056]) ( [0030], the pre-processing instructions identify interest of a data packet for use in an operation performed by CPU; wherein the CPU is interested in the port of switch 102 that received the data packet.), and to transmit the monitoring instruction to the first switch(102-Fig. 1) ( [0013], controller 112 sends other operation{i.e. monitoring} instructions to nodes{e.g. 102-Switch} in network 100.) (Hence 112 generates and transmits, a monitoring instruction comprising an indication of data to be received on virtual port of switch 102.), the first switch (102-Fig.1) being arranged to extract the data to be retrieved on the logical channel (virtual network port-[0056]) ( [0030], the port of network switch 102 that received the data packet. Then metadata is extracted {via ASIC 106 of 102} from the data packet. Then [0031], the ASIC 106 of 102 compile the extracted metadata into a data structure.) and to transmit these data (data structure) to the first processing member (controller 112-Fig.1) ([0033], The data structure is sent from node (e.g. Switch 102) of network 100 to controller 112.) (Hence 102 extract metadata from data packet and compile into a data structure, and transmits the data structure to the 112.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Viquez and apply them on the teaching of Smith- Brinkley- Petrisor-Ball to provide other devices on the network, interfaced with the network controller to meet customer use cases, such as to achieve a desired throughput, enforce security provisions, or provide another suitable service or functionality (Viquez; [0020]).

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415